DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-12, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10,814,120. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 and 12 of the application are to be found in claim 1. The difference between claims 1 and 12 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claims 1 and 12. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claim 8, the subject matter is known from claim 1 of the patent.
Regarding claims 9 and 11, the subject matter is known from claim 1 of the patent which discloses the coil as directly engaging the surface of the inner lumen of a parent module to secure it therein. The coil will have at least some compression due to frictional forces.
Regarding claim 10, the subject matter is known from claim 1 of the patent.
Regarding  claim 17, the subject matter is known from claim 6 of the patent.
Regarding claims 19-21, the subject matter is known from claim 1 of the patent which discloses a coil which is compressed to directly engage with an inner surface of a parent module as claimed.
Regarding claim 22, the subject matter is known from claim 5 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 4,068,660) in view of Brockway (US 2003/0195428).
Regarding claims 1 and 12, Beck discloses a medical device system comprising a parent module (90); an adapter (80, 24) for a medical device catheter comprising: an elongated element (the module is formed by 24 and 80 and the elongated element is considered to expanded portion of 24 which encapsulates the coil to retain it therein as depicted in Figure 6; it can be seen in Figures 6 and 7 that the outer surface of 24, which is enlarged by the presence of the coil, forms and engagement with the inner lumen of the medical device 90) and an attachment mechanism (coil 80) for engaging a surface of an inner lumen of a medical device catheter (it’s fully capable of attaching to a catheter as claimed) to couple the elongated element to the medical device catheter. Beck fails to explicitly disclose an electrical conductor on the elongated element.
Brockway teaches a catheter system comprising an elongate element (324) for use with a catheter comprising an electrical conductor (378; Figure 3, paragraph [0050]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the adapter module of Beck to comprise the sensor system of Brockway so as to allow a user to measure pressure through a medical device during a procedure as taught by Brockway.
Regarding claim 2, Beck further discloses the elongated element (portion of 24 in surrounding engagement with coil 80) connects the attachment mechanism to the distal portion of the adapter (the elongated element portion retains the coil within the lumen of 24 thereby forming a single adapter unit and connecting the coil to the distal end of the adapter as claimed.
Regarding claims 3 and 14, Beck/Brockway further teach (Figure 3 of Brockway) wherein the distal portion of the adapter comprises an electrically active element (e.g., electrode 336).
Regarding claims 4 and 15, Beck/Brockway further teach (Figure 3 of Brockway) wherein the electrically active element extends beyond a distal end of a medical device catheter (320; Figure 3, it can be seen that the electrodes extend beyond the distal end of the tube).
Regarding claims 5 and 16, Beck/Brockway further teach wherein the active element comprises a sensor or transducer (see e.g., the embodiment of Figure 6 utilizing sensor 510 as described in paragraph [0055]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the embodiment of Figure 6 of Brockway if one wished to use such a physiological sensor to determine pressure in a target space during a procedure as taught by Brockway.
Regarding claims 6 and 17, Beck/Brockway further teach wherein the electrical conductor (e.g., sensor wire 378 as depicted in Figure 3) extends proximally beyond a proximal end of the medical device catheter when connected to the elongated element (it can be seen that the wire extends proximally beyond the proximal end of hollow tube 320 which is analogous to the medical device catheter).
Regarding claims 8 and 19, Beck/Brockway further teach wherein the interfacing element (80) engages the surface of a distal end of the inner lumen of the medical device (90; Figures 6-7).
Regarding claims 9-11 and 20-22, Beck/Brockway further teach wherein the interfacing element (coil 80) is a compressible element (e.g., Figure 7) and engages the surface of the distal end of the inner lumen of the medical device to couple the elongated element (portion of 24 expanded by engagement with coil 80) to the medical device (the coil 80 is frictionally engaged with the surface of the inner lumen through the catheter 24; the claim does not require the coil to be directly engaged with the inner lumen surface).  
Regarding claim 13, Beck/Brockway further teach wherein the elongated element (expanded portion of 24 which retains coil 80 as depicted in Figure 6) connects the attachment mechanism comprising an interface element (coil 80) to the distal portion (portion of 24 distal of the expanded coil section) of the adapter module (Figure 6).
Regarding claim 23, Beck/Brockway disclose the system of claim 12 substantially as set forth above, and further teach a process of inserting a proximal end of the adapter module (24, 80) and attachment mechanism into a distal end of a parent module (90; Figures 6-7 of Beck); securing the interfacing element (coil 80) of the attachment mechanism to the inner lumen of the parent module (90; Figures 6-7); and sending an electrical signal from a first end to a second end of an elongated element of the adapter member using the electrical conductor (e.g., Brockway element 378; Figure 3, paragraph [0050]). The combined structure of Beck and Brockway teaches the attachment and use of the device in the claimed manner.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783